 



Exhibit 10.7
(JP MORGAN LOGO) [a40234a4023401.gif]
EXECUTION COPY     
JPMorgan Chase Bank, National Association
P.O. Box 161
60 Victoria Embankment
London EC4Y 0JP
England
March 11, 2008
To: NuVasive, Inc.
4545 Towne Centre Court
San Diego, CA 92121
Attention: Treasurer
Telephone No.: 858-909-1800
Facsimile No.: 858-909-2000
Re: Call Option Transaction
     This letter agreement (the “Amendment”) amends the terms and conditions of
the Transaction (the “Transaction”) entered into between JPMorgan Chase Bank,
National Association, London Branch (“Bank”) and NuVasive, Inc.
(“Counterparty”), pursuant to a letter agreement dated March 3, 2008 (the
“Confirmation”) pursuant to which Counterparty purchased from Bank a Number of
Options equal to 200,000 in connection with the issuance by Counterparty of USD
200,000,000 principal amount of 2.25% Convertible Senior Notes due 2013 (the
“Initial Convertible Notes”). This Amendment relates to, and sets forth the
terms of, the purchase by Counterparty from Bank of an additional Number of
Options (the “Additional Number of Options”) in connection with the issuance
(the “Additional Convertible Notes Issuance”) by Counterparty of an additional
USD 30,000,000 principal amount of 2.25% Convertible Senior Notes due 2013 (the
“Additional Convertible Notes”, and together with the Initial Convertible Notes,
the “Convertible Notes”) to the initial purchasers of the Convertible Notes.
     Upon the effectiveness of this Amendment, all references in the
Confirmation to (i) the “Number of Options” will be deemed to be to the Number
of Options as amended hereby, (ii) the “Transaction” will be deemed to be to the
Transaction, as amended hereby, and (iii) “Convertible Notes” will be deemed to
include the Additional Convertible Notes. Except to the extent specified below,
all other provisions of the Confirmation shall apply to the Additional Number of
Options as if such Additional Number of Options were originally subject to the
Confirmation. Capitalized terms used herein without definition shall have the
meanings assigned to them in the Confirmation.
The terms relating to the purchase of the Additional Number of Options are as
follows:
1. The “Trade Date” with respect to the Additional Number of Options will be
March 11, 2008.
2. The “Number of Options” for the Transaction will be “230,000” reflecting an
addition of 30,000 Additional Number of Options.
3. The “Premium” for the Transaction will be “$22,879,250” reflecting an
increase of the premium payable by Counterparty to Bank in the amount of
$2,984,250 for the Additional Number of Options.
JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association.
Main Office 1111 Polaris Parkway, Columbus, Ohio 43271
Registered as a branch in England & Wales branch No. BR000746. Registered
Branch Office 125 London Wall, London EC2Y 5AJ
Authorised and regulated by the Financial Services Authority

 



--------------------------------------------------------------------------------



 



4. Each of Bank and Counterparty hereby repeats the representations, warranties
and agreements made by such party in the Confirmation, with respect to the
Amendment or with respect to the Confirmation, as amended by the Amendment, as
the context requires.
5. Except as amended hereby, all the terms of the Transaction and provisions in
the Confirmation shall remain and continue in full force and effect and are
hereby confirmed in all respects.
6. This Amendment may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if all of the signatures thereto
and hereto were upon the same instrument.
7. The provisions of this Amendment shall be governed by the New York law
(without reference to choice of law doctrine).


 



--------------------------------------------------------------------------------



 



(JP MORGAN LOGO) [a40234a4023401.gif]
     Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Amendment and returning it to EDG Confirmation
Group, J.P. Morgan Securities Inc., 277 Park Avenue, 11th Floor, New York, NY
10172-3401, or by fax to (212) 622 8519.
Very truly yours,
J.P. Morgan Securities Inc., as agent for
JPMorgan Chase Bank, National Association
By: Jason M. Wood                    
Authorized Signatory
Name: Jason M. Wood
Accepted and confirmed
as of the Trade Date:
NuVasive, Inc.
By: /s/ Kevin C. O’Boyle          
Authorized Signatory
Name: Kevin C. O’Boyle
JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association.
Main Office 1111 Polaris Parkway, Columbus, Ohio 43271
Registered as a branch in England & Wales branch No. BR000746. Registered
Branch Office 125 London Wall, London EC2Y 5AJ
Authorised and regulated by the Financial Services Authority

 